Citation Nr: 0314561	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from July 1970 to February 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).  

In November 2002, a video teleconference hearing was held 
before the undersigned who is a Veterans Law Judge rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.


REMAND

The veteran's service medical records do not show any 
complaints of or treatment for hepatitis.  The veteran's 
recent VA examination in May 2002 indicates that he had a 
history of hepatitis diagnosed in 1999.  However, the 
veteran's medical records from his private provider, dated 
July 2002, indicated that it is possible, and as likely as 
not, that hepatitis C was contracted while the veteran was in 
service.  Additionally in September 2002 this private 
provider indicated that the veteran had no activity of 
civilian exposure to drugs, tattooing, blood transfusion or 
other personal contacts, which are risk factors for hepatitis 
C, and he was in a high risk area in Vietnam in service and 
that the veteran had a long term illness that was now 
clinically apparent.  It was the provider's opinion that the 
veteran's hepatitis C was a 100% service related disability, 
which is eligible for VA benefits.

Therefore, as to the issue of hepatitis C, there are 
conflicting opinions of record as to any relationship of 
hepatitis C to the veteran's service; therefore a new VA 
examination should be provided to ascertain the date of onset 
of hepatitis C and any relationship to the veteran's service.  

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law. 38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  While the new law and regulations 
have been provided to the veteran, in order to continue to 
comply with the VCAA, on Remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO must review the claims file and 
ensure that all notifications and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures are fully 
complied with and satisfied.

2.	The veteran should be afforded a VA 
examination regarding the claim for 
service connection for hepatitis C.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The 
examination must encompass a detailed 
review of the veteran's relevant 
history and current complaints, as 
well as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary by the examiner to 
determine the date of onset and the 
relationship, if any, of hepatitis C 
to the veteran's service.  The 
examiner should indicate whether the 
veteran currently has a diagnosis of 
hepatitis C and if so, is at least as 
likely as not that the veteran's 
currently diagnosed hepatitis C is 
related to his service, taking into 
account his reported history of 
experiences in service and the 
diagnosis of hepatitis C many years 
post service.  The examiner should use 
the underlined standard of proof.  The 
reasons and bases for any conclusion 
reached should be discussed.

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




